DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments, see remarks filed 10/18/2021, with respect to claims 1-12 have been fully considered and are persuasive. The rejections of claims 1-12 has been withdrawn. Claims 2, 4, 6, 8, 10 and 12 has been cancelled. 

EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Kirsch on 01/05/2022. Amendments to the following limitations of Claim 7 and Claim 11 have been underlined. 
The application has been amended as follows: 
7. The system of claim 6 claim 5, further comprising: generating, at the key generation center, a partial private cryptographic key.
11. The computer program product of claim 10 claim 9,   further comprising: generating, at the key generation center, a partial private cryptographic key.


Allowable Subject Matter
4. 	Claims 1, 3, 5, 7, 9 and 11 are allowed. 
5. 	The following is an examiner’s statement of reasons for allowance: the combination of limitations including the partial private cryptographic key and the second partial private cryptographic key are combined and in response to receiving the request from the first other device in combination with other limitations of independent claims 1, 5 and 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



Conclusion
6. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433